Citation Nr: 1222132	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  08-07 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a skin disorder diagnosed as hidradenitis suppuritiva of the left groin and buttock, status post excision with skin grafting, including due to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from June 1963 to December 1963, and from October 1964 to January 1975.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which in pertinent part denied service connection for a skin cyst. The Board has since recharacterized the issue on appeal to more accurately represent the Veteran's claim.

The Board previously remanded this case in February 2011, and then in             October 2011.

For reasons set forth below, further development of the evidence is necessary.          The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board finds that unfortunately, the record still does not present a sufficient basis upon which to decide this case. Further development of the evidence is therefore being requested. 

There is medical opinion evidence properly addressing the etiology of the Veteran's claimed dermatological disorder, which nonetheless is lacking a wholly persuasive rationale that would permit reaching a decision in this case. The Board issued a remand in February 2011 for a new VA Compensation and Pension examination to determine whether the condition of hidradenitis suppuritiva was related to            military service. After such an examination and opinion was obtained in            March 2011, the Board remanded the case in October 2011 for an opinion considering the particularized theory of claimed exposure to Agent Orange                in service, as precipitating a dermatological condition. The March 2011 VA examiner offered an October 2011 addendum opinion, stating as follows:

		In the service [the Veteran] had acne on [his] face and a supra-
		pubic cyst. Acne and epidermal cysts are common conditions. 
		His separation examination in 1974 and dermatology examination 
		in 1982 did not show hidradenitis. The cause of hidradenitis is 			unknown. It is less likely than not the Veteran's hidradenitis is 
		related to military service. The time course of disease does not 			support service connection with no disease documented from time    			of discharge [in] 1975 or in 1982. The condition documented while
		he was in service was not hidradenitis. In addition, hidradenitis
		is not caused by Agent Orange exposure.

While this is a detailed and clear opinion rationale, not all factors are addressed that are significant for purposes of definitively resolving the case at hand. Namely, there is the fact that the Veteran steadfastly contends that he first noticed a condition similar to hidradenitis suppurativa during military service shortly after returning from Vietnam. An August 2009 statement from the Veteran's ex-wife also recounts that the Veteran complained of painful cysts having manifested in October 1969 when he returned from Vietnam, and continuing from that time period.                    The foregoing statements qualify as competent lay testimony of the initial in-service incurrence of a skin disorder, and of continuity of symptomatology thereafter.  Given that there is no material question as to credibility of this lay evidence,               it directly pertains to the question of whether there is a causal nexus to service.             As a result, the VA examiner would need to properly consider such competent lay testimony evidence as part of his overall conclusion. The fact that hydradenitis suppurativa was not officially documented between 1974 and 1982 thus cannot provide the exclusive rationale for any opinion on causation, in light of what are competent lay assertions to the contrary.

Consequently, another supplemental opinion from the VA examiner will be requested. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R.          § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).

While this case is on remand, the Board sees fit to undertake other development action. During a previous VA Compensation and Pension examination dated from March 2010, the Veteran himself recounted that he was seen at a VA medical facility in Pittsburgh, Pennsylvania in 1977, where he underwent an incision              and drainage of his skin condition and was administered oral antibiotics.          While some contemporaneous medical records have been obtained, there is no means to conclusively determine whether these were from the Pittsburgh VA Medical Center (VAMC). Thus, the Board cannot be certain that all corresponding records from this time period, particularly on or around 1977, are on file.                Under VA's duty to assist, there is a mandate to obtain the applicable treatment records. See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made). See also 38 C.F.R. § 3.159(c)(2) (2011) (VA will undertake reasonable efforts to obtain relevant records in the custody of a Federal department or agency). Hence, such records will be requested.

There is likewise a duty to obtain all pertinent records of relevant private medical treatment. See 38 C.F.R. § 3.159(c)(1). During the aforementioned March 2010     VA examination, the Veteran also mentioned treatment by a private physician for his dermatological condition from 1977 to 1983. The claims file reflects a prior RO records inquiry with that physician for treatment dates between 1984 and 2000, which resulted in a one-page letter from the physician affirming she had treated         the Veteran and listing treatment dates. A few additional treatment records were provided, dated from 1984 onwards. A second records inquiry is now warranted,             one which reflects the complete relevant treatment dates (including from 1977 to 1983), as well as which seeks copies of the actual treatment records. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the VA Pittsburgh Healthcare System (HCS) and request copies of all available records of treatment of the Veteran between 1975 and 1983. All records and responses received  should be associated with the claims file.

2. Then provide the Veteran with a VA Form 21-4142, medical release form, pertaining to treatment records from Dr. P.B. Taylor or Dr. R.W. Taylor, specifically  from 1977 to 1983. Based on the information received, then request the appropriate medical documentation from this physician. Provided that the search for any identified records are unsuccessful, the RO/AMC must notify           the Veteran and his representative of this in accordance with the provisions of 38 U.S.C.A. § 5103A(b) and           38 C.F.R. § 3.159(e).

3. The RO/AMC should then return the claims folder to the VA examiner who conducted the VA examination of March 2011 for a dermatological disorder and request a supplemental opinion. The examiner is requested to again indicate whether the Veteran's diagnosed hidradenitis suppurativa at least as likely as not (50 percent or greater probability) is etiologically related to or had its incurrence during his active military service. The VA examiner should expressly indicate consideration of both the documented medical history, and the competent                  lay testimony from both the Veteran and his ex-wife         (see August 2009 statement) regarding in-service incurrence of the condition claimed as well as           continuity of symptomatology from service discharge to the present time period. (Please consider that the mere lack of documented treatment for dermatological problems between 1974 and 1982 would not alone be a sufficient opinion rationale, given the competent lay testimony of relevant symptomatology during the same intervening time period.) 

The VA examiner is reminded of the need to provide a complete and thorough rationale for all conclusions reached. Provided that the March 2011 examiner is not available, or is no longer employed by VA, schedule         the Veteran for an examination by an examiner who          has not seen him previously, and that addresses the inquiries set forth above regarding the disability claimed.

4. The RO/AMC should then review the claims file.                If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

5. Thereafter, the RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.     If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

